Citation Nr: 0721065	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-23 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 40 percent for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1965 to July 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted a 40 percent rating for 
service-connected degenerative joint disease of the lumbar 
spine, previously evaluated as low back strain with moderate 
limitation of motion.  Then, in a rating decision in May 
2006, the RO recharacterized the disability as degenerative 
disc disease of the lumbar spine.  

In June 2007, a statement from a private physician was 
received at the Board.  While the evidence was not 
accompanied by waiver of the right to have the evidence 
initially considered by the RO, as the evidence is cumulative 
and does not bear on the question of a rating higher than 40 
percent for degenerative disease of the lumbosacral spine, 
referral to the RO under 38 C.F.R. § 20.1304 is not required.  


FINDING OF FACT

The degenerative disc disease of the lumbar spine is 
currently manifested by limitation of motion with pain 
(forward flexion to 80 degrees, extension to 25 degrees, 
right and left lateral flexion to 30 degrees, and right and 
left rotation to 80 degrees) and mild degenerative disc 
disease without evidence of nerve root compromise on MRI 
scan; there was no objective evidence of a neurologic deficit 
except meralgia paresthetica with sensory deficit of the left 
thigh and sensory deficit of the left buttock, both 
productive of a mild degree of impairment, and no 
incapacitating episodes having a total duration of at least 
six weeks during a period of 12 months.  




CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for the 
service-connected degenerative disc disease of the lumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 5242, 
5243.  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in December 2004.  The notice advised the veteran of what was 
required to prevail on his claim for a higher rating for his 
service-connected lumbar spine disability; what specifically 
VA had done and would do to assist in the claim; and what 
information and evidence the veteran was expected to furnish.  
The RO specifically informed the veteran that VA would assist 
him in obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  He was asked to submit any evidence in his 
possession that pertained to the claim.  

Further, by letter, dated in March 2006, the RO provided 
post-adjudication VCAA notice as to the degree of disability 
and effective date of the disability.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the VCAA notice about degree of disability 
assignable and the general effective date provision for the 
claim was provided after the initial adjudication, the timing 
of the notice did not comply with the requirement that the 
notice must precede the adjudication.  However, the timing 
defect was cured without prejudice to the veteran because he 
had a meaningful opportunity to participate effectively in 
the processing of the claim as he had the opportunity to 
submit additional argument, which he did, and evidence, so 
that the essential fairness of the adjudication has not been 
affected.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  



Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity to 
testify at a personal hearing, but he declined to appear for 
a hearing.  The RO has obtained the veteran's VA treatment 
records.  The veteran has not identified any other relevant 
evidence, to include private medical records, for the RO to 
obtain on his behalf for consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA examinations in January 2005 and 
April 2006, specifically to evaluate the nature and severity 
of his current lumbar spine disability.  The veteran has not 
contended - nor is there any record in the file to show - 
that there has been a material change in the disability since 
the April 2006 examination to warrant a reexamination. 
38 C.F.R. § 3.327(a).  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

In this case, the pertinent medical evidence consists of VA 
examinations conducted in January 2005 and April 2006, and VA 
outpatient treatment records.  

The veteran's service-connected degenerative disc disease of 
the lumbar spine is currently rated as 40 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5243.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma established by X-ray findings is rated as 
degenerative arthritis on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  As will be discussed herein below, the criteria 
for a 40 percent rating under Diagnostic Codes 5242 and 5243 
already encompass limitation of motion of the lumbar spine 
with degenerative arthritis.  Thus, a separate rating under 
Diagnostic Code 5010 would be pyramiding, that is, rating the 
same manifestation under different Diagnostic Codes, which is 
not permitted (see 38 C.F.R. § 4.14). 

The relevant criteria, which were effective on September 26, 
2003, are for application with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, the General Rating Formula for 
Diseases and Injuries of the Spine.  

Under the criteria for rating degenerative arthritis of the 
spine and intervertebral disc syndrome, a 40 percent rating 
is warranted where forward flexion of the thoracolumbar spine 
is 30 degrees or less, or where there is favorable ankylosis 
of the entire thoracolumbar spine.  

A 50 percent rating is warranted where there is unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5242 (for degenerative arthritis of 
the spine), 5243 (for intervertebral disc syndrome). 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, disc disease can also be rated separately for the 
neurologic manifestations.

After applying the above-cited law to the existing facts in 
this case, the Board finds that the objective medical 
findings do not demonstrate that the veteran's service-
connected degenerative disc disease of the lumbar spine is 
manifested by unfavorable ankylosis of the entire 
thoracolumbar spine.  On the most recent VA examination in 
April 2006, the range of motion findings were as follows:  
forward flexion to 80 degrees, extension to 25 degrees, right 
and left lateral flexion to 30 degrees, and right and left 
rotation to 80 degrees.  In fact, the most restrictive range 
of motion findings in the record are reflected in an earlier 
VA examination, in January 2005, at which time there was 
forward flexion to 20 degrees, extension to 3 degrees, right 
and left lateral flexion to 6 degrees, and right and left 
rotation to 8 degrees.  Thus, under Diagnostic Codes 5242 and 
5243, a 50 percent rating is not in order.  

As noted, Diagnostic Codes 5242 and 5243 are for application 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Also there is no 
credible objective evidence to demonstrate that pain on use 
or during flare-ups results in additional functional 
limitation to the extent that there is unfavorable ankylosis 
of the entire thoracolumbar spine.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  It is noted 
that in reporting the range of motion study results, the VA 
examiners in January 2005 and April 2006 took into account 
painful motion.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, any associated objective neurologic abnormalities 
are evaluated separately under an appropriate diagnostic 
code.  In that regard, in evaluating peripheral nerve 
injuries, the rating schedule provides for evaluations 
extending from 0 percent up to 20 percent for mild incomplete 
paralysis, from 10 percent up to 40 percent for moderate 
incomplete paralysis, and from 20 percent to 70 percent, all 
depending on the particular nerve or nerve group of the upper 
extremity that is affected.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8510-8719.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis given with each nerve, whether the less 
than total paralysis is due to the varied level of the nerve 
lesion or to partial nerve regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

In addressing whether a higher rating under Codes 5242 and 
5243 would result if the neurologic manifestations of the 
veteran's degenerative disc disease of the lumbar spine were 
separately evaluated, the Board observes that on VA records 
in May 2004 the veteran had numbness and painful paresthesias 
along the lateral aspect of his left thigh, extending to just 
below the knee.  At the time of a VA examination in January 
2005, the examiner commented that the veteran had some 
referral pain to the left buttock, left trochanter, and left 
thigh laterally, together with some numbness in those areas.  
The impressions included left lower extremity pain and 
numbness.  In regard to neurologic findings on the 
examination, the examiner also concluded that radiculitis was 
not found or documented at that time.  In February 2005, the 
veteran reported low back pain with occasional left leg 
numbness and pain with bending forward and standing after 
prolonged sitting.  

At the time of a VA examination in April 2006, the veteran 
complained that his back pain radiated into his left lateral 
thigh.  The examiner remarked that an MRI of the lumbar spine 
in February 2005 showed multilevel disk desiccation but no 
canal or foraminal compression.  The pertinent finding was 
diminished sensation to pinprick of the entire left buttock, 
as well as the left posterior, lateral, and anterior thigh.  
The impressions included meralgia paresthetica with sensory 
deficit of the left thigh and sensory deficit of the left 
buttocks with an undetermined cause.  The veteran then 
underwent an electromyography and the results revealed a 
mildly abnormal study.  

The physician who conducted the study concluded that the 
electrodiagnostic findings were suggestive but not diagnostic 
of left lower lumbar radiculopathy, and that they were merely 
suggestive due to the lack of lower extremity pathology.  

In view of the foregoing disability picture, the Board finds 
that any peripheral neurologic findings that may be 
associated with the veteran's service-connected lumbar spine 
disability is, on the whole, manifested by mild impairment of 
the affected nerve.  This is due to the occasional nature of 
the complaints, findings that were largely if not wholly 
sensory, and electrodiagnostic results that were termed 
mildly abnormal.  It is also noted that there is no clear 
demonstration that the veteran has radiculopathy attributable 
to the degenerative disc disease of the lumbar spine.  In any 
case, given that the left thigh and left buttock have 
specifically been diagnosed with some degree of neurologic 
impairment, and that under the rating criteria pertaining to 
injury of the internal saphenous nerve, obturator nerve, 
external cutaneous nerve of the thigh, and ilio-inguinal 
nerve (38 C.F.R. § 4.124a, Diagnostic Codes 8527, 8528 8529, 
and 8530) mild to moderate paralysis of the nerves are 
evaluated as noncompensable, there is no basis for the 
assignment of a separate rating for neurologic manifestations 
resulting from the veteran's lumbar spine disability.  

It is noted that under 38 C.F.R. § 4.124a, Diagnostic Code 
8526, for injury of the anterior crural nerve (femoral), 
relating to the quadriceps extensor muscles, a 10 percent 
rating is assigned for mild incomplete paralysis.  Even if 
the assignment of a separate 10 percent rating is warranted 
for thigh nerve injury under Code 8526, the veteran's current 
lumbar spine disability rating would still not exceed 40 
percent.  This is so because the current clinical findings, 
particularly as noted at the time of the April 2006 VA 
examination, demonstrate that his lumbar spine disability in 
fact does not satisfy the criteria for a rating higher than 
even 20 percent under Codes 5242 and 5243 of the General 
Rating Formula for Disease and Injuries of the Spine.  A 20 
percent rating requires the following:  forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
Objective findings on the April 2006 examination showed 
forward flexion to 80 degrees, a combined range of motion 
greater than 120 degrees, a normal gait, and no spasm.  

Thus, in the Board's view the assignment of a separate rating 
for neurologic manifestations resulting from degenerative 
disc disease of the lumbar spine under applicable evaluation 
criteria would not result in a rating higher than 40 percent.  

The relevant criteria also provide that intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  The former 
rating formula has been discussed in the preceding 
paragraphs.  The latter formula involves evaluating 
intervertebral disc syndrome based on the total duration of 
incapacitating episodes over the past 12 months.  38 C.F.R. § 
4.71a, Diagnostic Code 5243.  

Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent rating.  
Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months warrants a 60 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

For purposes of a rating under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.   





The file discloses no objective medical evidence of 
incapacitating episodes for which a physician has prescribed 
the veteran bed rest for his lumbar spine disability at any 
time.  Further, the VA examiner in April 2006 specifically 
noted that the veteran has not been incapacitated in the past 
12 months on account of his lumbar spine disability.  
Therefore, a higher rating is not warranted under Code 5243, 
as it pertains to evaluation according to incapacitating 
episodes.

For the above reasons, the preponderance of the evidence is 
against a rating higher than 40 percent for the degenerative 
disc disease of the lumbar spine, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b). 


ORDER

A rating higher than 40 percent for degenerative disc disease 
of the lumbar spine is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


